Citation Nr: 0615642	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  98-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision February 1997 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The veteran subsequently relocated, 
and the case is now under the jurisdiction of the Roanoke, 
Virginia RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he sustained a back injury during 
service when he was hit in the back by a drill instructor, 
and that this injury resulted in his current low back 
disorders, including a herniated disc.  The veteran has 
pointed out that his service medical records include a 
radiology report dated in November 1967 which reflects that 
an x-ray of the spine was performed after the veteran was hit 
in the right side in the area of L4/5.   

The evidence which is of record includes a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) dated in August 1973 
which reflects that that the veteran was hospitalized at the 
VA hospital in Montgomery, Alabama with admission diagnoses 
of rule out GI bleeding, arthritis of the spine, and rule out 
herniated disc.  The actual hospitalization records have not 
been obtained, and the Montgomery, Alabama VA Medical Center 
reported in August 2003 that they did not have any additional 
records for the veteran.  

The Board notes, however, that in a letter dated in November 
2005, the veteran stated that he had been told by a VA 
employee that his records had been retired to a storage 
facility in Atlanta, Georgia.  The Board notes that the 
National Archives and Records Administration (NARA) maintains 
13 regional storage facilities in the United States.  The 
NARA's Southeast region storage facility in located Atlanta, 
Georgia receives records primarily from Alabama, Florida, 
Georgia, Kentucky, Mississippi, North Carolina, South 
Carolina and Tennessee.   

The Board concludes that an attempt to obtain records from 
the storage facility referred to by the veteran is required 
prior to further appellate review.  VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim. 38 C.F.R. § 3.159(c).  VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Therefore, if any 
additional relevant treatment records are developed, the 
material should be forwarded to the examiner who rendered an 
opinion in June 2005 and he should be requested to provide an 
addendum as to whether any of the information contained in 
the additional records alters his opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NARA 
storage facility in Atlanta and request a 
copy of any VA hospitalization records 
pertaining to the veteran's 
hospitalization at the Montgomery, 
Alabama, VAMC in August 1973.  If records 
related to the hospitalization are not 
available, the storage facility should be 
requested to provide a written statement 
to that effect.  Any records which are 
obtained should be added to the claims 
file.  

2.  If the requested August 1973 VA 
hospitalization records are obtained and 
contain references to a back disorder, 
then the claims file with those records 
should be referred to the examiner who 
previously prepared an opinion regarding 
the etiology of the veteran's current 
back disorder.  The physician should 
prepare an addendum which addresses 
whether any of the information contained 
in the additional treatment records 
alters his opinion regarding the 
likelihood that a current back disorder 
is related to the back injury which 
occurred in service.    

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






